

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
-

BOARDWALK OPERATING GP, LLC
SHORT-TERM INCENTIVE PLAN


ADMINISTRATIVE GUIDELINES FOR SHORT-TERM INCENTIVE AWARDS




Boardwalk Operating GP, LLC (“Boardwalk”) adopts these Administrative Guidelines
for Short-Term Incentive Awards under the Boardwalk Short-Term Incentive (“STI”)
Plan, effective January 1, 2010 (the “Guidelines”) for the benefit of eligible
employees of the Partnership and its Affiliates.


Administration.


The Committee administers these Guidelines.  All Committee decisions shall be
binding and conclusive on all Persons.  Subject to these Guidelines, the
Committee shall have the discretionary authority to:


Select eligible employees or employee classifications;


Determine the Partnership Performance Objectives and Individual Performance
Objectives for each calendar year;


Determine the Target STI Percentage, Partnership Objectives Weighting and
Individual Objectives Weighting for eligible employees;


 Determine the amounts payable as STI Awards;


Exercise its discretion to reduce any STI Award; and


Establish policies and procedures to administer the Guidelines from time to
time, interpret the Guidelines, and make all necessary or advisable decisions to
administer the Guidelines.


Participation.


No employee of the Partnership and its Affiliates shall have the right, at any
time, (a) to be selected as an eligible employee, (b) if selected as an eligible
employee, to be entitled to a STI Award, unless provided under the Guideline’s
specific terms, or (c) if selected as an eligible employee for a calendar year,
to be selected as an eligible employee for any subsequent calendar year.


Target STI Percentage.


The Partnership will assign Target STI Percentages for the calendar year to
eligible employees.


An employee who becomes eligible after the first day of the calendar year will
be assigned a Target STI Percentage and will be eligible for a STI Award
calculated under Section 6, but the STI Award shall be prorated to reflect the
number of days the individual participated during that calendar year, unless the
Partnership determines otherwise.


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
-
If an eligible employee commences employment with the Partnership or its
Affiliates on or before September 30th of a calendar year, the eligible
employee’s STI Award shall be prorated based upon the number of days in the
calendar year the eligible employee was employed by the Partnership or its
Affiliates. Employees hired after September 30th of a calendar year will not be
eligible for a STI Award for that calendar year.


Individual Performance Objectives.


The Partnership will establish one or more Individual Performance Objectives for
the calendar year, including a methodology to determine the Individual Payout
Percentage that corresponds with attained objectives.  The Partnership will
determine the Individual Payout Percentage reached for a calendar year within 60
days after that calendar year ends.


The Partnership will also establish an Individual Objectives Weighting for each
individual employee for the calendar year.


Partnership Performance Objectives.


The Partnership will establish one or more Partnership Performance Objectives
for the calendar year. The Partnership will determine the Partnership Payout
Percentage reached for a calendar year within 60 days after that calendar year
ends.


The Partnership will also establish a Partnership Objectives Weighting for each
individual employee for the calendar year.  The Partnership maintains the
discretion to modify the Partnership Payout Percentage for any eligible employee
based on individual performance.




Award Calculation.


An eligible employee’s Individual Performance Award will be equal to the
eligible employee’s Base Salary multiplied by the employee’s Target STI
Percentage, with the resulting product multiplied by the Individual Payout
Percentage, and the resulting product multiplied by the Individual Objectives
Weighting.


An eligible employee’s Partnership Performance Award will be equal to the
eligible employee’s Base Salary multiplied by the employee’s Target STI
Percentage, with the resulting product multiplied by the Partnership Payout
Percentage, and the resulting product multiplied by the Partnership Objectives
Weighting.


An eligible employee’s STI Award will be the sum of the Individual Performance
Award and the Partnership Performance Award.


Award Payment.


The Partnership has sole and absolute authority and discretion to decide the
time and manner when STI Awards, if any, shall be paid under these Guidelines,
but in no event shall any such STI Awards be paid later than the March 15
following the calendar year to which such STI Awards relate.  The Partnership’s
decision is binding and conclusive on all eligible employees.  Generally,
however, the following provisions apply:


Payment Form:  STI Awards under the Guidelines will be paid in cash in one lump
sum, subject to adjustments for federal, state or local taxes and other
deductions, if any, in effect when the Award is paid.


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
-
Adjustments:  The Partnership may exercise its discretion to reduce any STI
Award.


Termination, Death or Disability:  STI Awards will be paid only to eligible
employees who are employed by and on the Partnership’s or its Affiliates payroll
on the last day of the calendar year, except as indicated below.


An eligible employee shall forfeit any and all STI Awards if the eligible
employee’s employment terminates for any reason other than the circumstances
described in Subsection (c)(2) or (3) before the last day of the calendar year.


If the eligible employee’s employment terminates due to death, Disability or
Retirement before the last day of the calendar year, the eligible employee will
be paid a pro rata portion of the STI Award based upon the number of days in the
calendar year the eligible employee was employed by the Partnership and its
Affiliates before the employment termination date.  A prorated payment will be
made at the same time and in the same form that payments are made normally to
all other eligible employees.


If an eligible employee’s employment terminates due to death, Disability or
Retirement after the calendar year ends but before the STI Award payment date,
the eligible employee will receive the full amount of the STI Award to which he
would otherwise be entitled.  Payment shall be made at the same time and in the
same form that payments are made normally to all other eligible employees.


If an eligible employee’s employment terminates by death, the eligible
employee’s STI Award shall be paid to the employee’s estate.


Notwithstanding any contrary provision in this Section 7 or the Guidelines, an
eligible employee’s employment shall not be deemed to terminate because the
eligible employee is absent from active employment due to short term disability,
authorized paid time off, temporary leaves of absence granted by the Partnership
for professional advancement, education, health or government service or
military leave for any period if the eligible employee returns to active
employment within 90 days after military leave terminates, or during any period
required to be treated as a leave of absence by any valid law or agreement.


Notwithstanding any other provision of the Guidelines, the Partnership, in its
sole discretion, may permit continued participation, proration or early
distribution for STI Awards that would otherwise be forfeited under the
Guidelines.


(d)           Notwithstanding any other provision of the Guidelines, with
respect to an eligible employee who is identified as a “specified employee”
(within the meaning of Section 409A(a)(2)(B)(i) of the Code and as determined by
the Partnership in accordance with any of the methods permitted under the
Treasury Regulations issued under Section 409A of the Code) and who is to
receive a payment hereunder (which payment is not a “short-term deferral” for
purposes of Section 409A of the Code) on account of such eligible employee’s
separation from service (within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable Treasury Regulations thereunder), the payment to such
eligible employee shall not be made prior to the earlier of (i) the date that is
six months after the eligible employee’s separation from service or (ii) the
date of death of the eligible employee.  In such event, any payment to which the
eligible employee would have otherwise been entitled during the first six months
following the eligible employee’s separation from service (or, if earlier, prior
to the eligible employee’s date of death) shall be accumulated and paid in the
form of a single lump sum payment to the eligible employee on the date that is
six months after the eligible employee’s separation from service or to the
eligible employee’s estate on the date of the eligible employee’s death, as
applicable.


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
-
Assignments and Transfers.


An eligible employee’s rights under the Guidelines are personal.  The eligible
employee may not assign or transfer his rights and interest under these
Guidelines, and any attempted assignment or transfer in violation of these
Guidelines shall be null and void.


Final Determinations.


Any decision by the Committee or the Partnership under these Guidelines shall be
final and binding for all purposes and upon all interested Persons and their
heirs, successors, and personal representatives.


No Guaranteed Employment.


Neither these Guidelines nor any action taken under them shall confer any right
to an eligible employee’s continued employment by the Partnership for any
definite period of time.


Amendment, Suspension or Termination of the Guidelines.


Boardwalk may amend, suspend or terminate the Guidelines in whole or in part at
any time.

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
-

Definitions.


The following definitions apply to the Guidelines:


Affiliate:  With respect to any Person, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.


Base Salary:  An eligible employee’s annual base salary in effect on the last
day of the calendar year.


Code:  The Internal Revenue Code of 1986, as amended.


Committee:  A committee comprised of the Chief Executive Officer, the Senior
Vice President and Chief Financial Officer, and the Senior Vice President, Human
Resources of the Partnership.


Disability: A permanent and total disability as defined in the Partnership’s
long-term disability plan in which the eligible employee is eligible to
participate.


Eligible employee:  A regular employee who is selected by the Committee to be
eligible for a STI Award for a calendar year. If the employee is a part-time
employee, he/she should work at least 20 hours per week to be eligible.


Guidelines:  The Administrative Guidelines for STI Awards, as embodied in this
document, as amended from time to time.


Individual Performance Objectives:  Measures of the eligible employee’s
performance set by the employee’s supervisor to evaluate the employee’s
performance over the calendar year.


Individual Payout Percentage:  The percentage the Partnership designates to
reflect the extent that the employee attains his/her Individual Performance
Objectives.


Individual Objectives Weighting:  The weighting of Individual Performance Award
to be used in calculating the Short-Term Incentive Award.


Individual Performance Award:  The amount determined in Section 6(a).


Partnership:                      Boardwalk Operating GP, LLC


Partnership Performance Objectives
:                                                                Measures of the
Partnership’s financial and operational performance used by the Partnership to
evaluate the Partnership’s performance over the calendar year. The performance
objectives used by the Partnership are set forth in Schedule A.


Partnership Payout Percentage:  The percentage the Partnership designates to
reflect the extent that the Partnership attains the Partnership Performance
Objectives.


Partnership Objectives Weighting:  The weighting of Partnership Performance
Award to be used in calculating the Short-Term Incentive Award.


Partnership Performance Award:  The amount determined in Section 6(b).


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
-
Person:  An individual or a corporation, limited liability company, partnership,
joint venture, trust, unincorporated organization, association, governmental
agency or political subdivision thereof or other entity.


Retirement: An eligible employee’s voluntarily-initiated termination of
employment on or after attaining age 55 and completing at least 5 years of
service with the Partnership or its Affiliates, following the established
procedures for retirement including providing adequate notice to the Partnership
and its Affiliates.


Short-Term Incentive/STI Award:  The amount the Partnership decides to pay under
these Guidelines, according to the Partnership and individual employees’
performance for a specific calendar year as determined in Section 6(c).


Target STI Percentage:  The percentage of base salary used to calculate the
Target STI Award.


Target STI Award:  The STI payout that will be paid to an eligible employee if
both the Partnership and the Individual Performance Objectives are achieved at
the target level.





 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
-

BOARDWALK PIPELINE PARTNERS L.P.


SCHEDULE A




PARTNERSHIP PERFORMANCE OBJECTIVES - 2010


Measure
Objectives
Operational
Operate without a significant safety incident and provide reliable firm
transportation and storage service.
Financial
Deliver strong financial performance as measured by key financial metrics
including distributable cash, return on investment, and EBITDA.
Capital Projects
Successfully complete capital projects in a timely and cost effective manner.
Asset Utilization
Utilize Boardwalk’s assets to improve operating efficiencies and maximize growth
opportunities.
Contracts
Successfully renegotiate or remarket existing contracts that are terminating.
Growth
Pursue growth projects, while managing risk, allowing for the long-term stable
growth of distributions to our investors.





























/s/ Elisabeth K. Evans
Elisabeth K. Evans
Sr. Vice President of Human Resources and Corporate Communications

 
 

--------------------------------------------------------------------------------

 



